Exhibit 10.1


EXECUTION VERSION
AMENDMENT NO. 1
Dated as of November 2, 2017
to
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 16, 2017
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of November 2, 2017 by and
among Belden Inc., a Delaware corporation (the “Company”), the Foreign Borrowers
party hereto (collectively with the Company, the “Borrowers”), the Loan
Guarantors party hereto (collectively with the Borrowers, the “Loan Parties”),
the financial institutions listed on the signature pages hereof and JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), under that certain Amended and Restated Credit Agreement dated as of
May 16, 2017 by and among the Company, the Foreign Borrowers and other Loan
Parties from time to time party thereto, the Lenders from time to time party
thereto and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.
WHEREAS, the Borrowers have requested that the Required Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended to add the
following new defined term thereto in the appropriate alphabetical location:
“Amendment No. 1 Effective Date” means November 2, 2017.    
(b)    Section 1.01 of the Credit Agreement is hereby amended to restate the
definition of “Issuing Bank Sublimit” in its entirety to read as follows:
“Issuing Bank Sublimit” means, as of the Amendment No. 1 Effective Date, (i)
$22,500,000, in the case of JPMorgan Chase Bank, N.A., (ii) $12,500,000, in the
case of Wells Fargo Bank, National Association, and (iii) such amount as shall
be designated to the Administrative Agent and the Borrower Representative in
writing by another Issuing Bank. Each Issuing Bank’s Issuing Bank




1

--------------------------------------------------------------------------------




Sublimit may be decreased or increased from time to time, upon written notice to
the Administrative Agent, with the written consent of the Company and such
Issuing Bank.    
(c)    Section 2.06(b) of the Credit Agreement is hereby amended to restate the
third sentence thereof in its entirety to read as follows:
“A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) subject to Sections 1.06 and
2.11(b), the U.S. Dollar Amount of the LC Exposure shall not exceed $75,000,000
and (ii) the Revolving Exposure Limitations shall be satisfied.”    
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that:
(a)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties, the Required Lenders and the
Administrative Agent; and
(b)    the Administrative Agent shall have received payment and/or reimbursement
of the Administrative Agent’s and its affiliates’ reasonable out-of-pocket
expenses (including, to the extent invoiced, reasonable out-of-pocket fees and
expenses of joint counsels for the Administrative Agent) in connection with this
Amendment.
3.    Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants as follows:
(a)    The execution, delivery and performance of this Amendment and the Credit
Agreement, as amended hereby, are within such Loan Party’s organizational powers
and have been duly authorized by all necessary organizational actions and, if
required, actions by equity holders. This Amendment has been duly executed and
delivered by such Loan Party and this Amendment and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of such Loan
Party and are enforceable against such Loan Party in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and requirements of reasonableness, good faith and fair dealing.
(b)    The execution, delivery and performance of this Amendment and the Credit
Agreement, as amended hereby, (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except in each case as have been obtained or made and that are in full force and
effect and except for filings required to perfect the Liens created pursuant to
the Loan Documents, (ii) will not violate any Requirement of Law applicable to
such Loan Party and its Restricted Subsidiaries, (iii) will not violate in any
material respect or result in a default under any material indenture, material
agreement or other material instrument binding upon such Loan Party or any of
its Restricted Subsidiaries or its assets, or give rise to a right thereunder to
require any material payment to be made by such Loan Party or any of its
Restricted Subsidiaries, and (iv) will not result in the creation or imposition
of any Lien on any asset of such Loan Party or any of its Restricted
Subsidiaries, other than Liens created under the Loan Documents, except, in the
case of clauses (i) and (ii) above, where such breach or the failure to take
such action could not reasonably be expected to result in a Material Adverse
Effect.




2

--------------------------------------------------------------------------------




(c)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred that is continuing
and (ii) the representations and warranties of (or made with respect to) such
Loan Party set forth in the Credit Agreement, as amended hereby, are true and
correct in all material respects on and as of the date hereof (except to the
extent that any such representation and warranty is stated to relate to a
specific earlier date, in which case such representation and warranty shall be
true and correct in all material respects as of such earlier date).
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby. This Amendment is a Loan Document and
shall (unless expressly indicated herein or therein) be construed, administered,
and applied, in accordance with all of the terms and provisions of the Credit
Agreement.
(b)    Each Loan Party (i) agrees that this Amendment and the transactions
contemplated hereby shall not limit or diminish the obligations of any Loan
Party arising under or pursuant to the Credit Agreement and the other Loan
Documents to which it is a party, (ii) reaffirms its obligations under the
Credit Agreement and each and every other Loan Document to which it is a party
(including, without limitation, each applicable Collateral Document), (iii)
reaffirms all Liens on the Collateral which have been granted by it in favor of
the Administrative Agent (for itself and the other Secured Parties) pursuant to
any of the Loan Documents, and (iv) acknowledges and agrees that, except as
specifically modified above, the Credit Agreement and all other Loan Documents
executed and/or delivered by it in connection therewith shall remain in full
force and effect and are hereby ratified and confirmed. Except with respect to
the subject matter hereof, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Credit Agreement, the Loan Documents or any other documents, instruments and
agreements executed and/or delivered in connection therewith.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]






3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
BORROWERS:


BELDEN INC.,
as the Company




By: /s/ Brian Anderson            
Name: Brian Anderson
Title: Senior VP, Legal, General Counsel & Corporate
Secretary


BELDEN CANADA INC.,
as a Foreign Borrower




By:     /s/ Brian Anderson            
Name: Brian Anderson
Title: Secretary




BELDEN EUROPE B.V.,
as a Foreign Borrower




By:     /s/ Henk Derksen            
Name: Henk Derksen
Title: Director


BELDEN DEUTSCHLAND GMBH,
as a Foreign Borrower




By:     /s/ Henk Derksen            
Name: Henk Derksen
Title: Director


HIRSCHMANN AUTOMATION AND CONTROL GMBH,
as a Foreign Borrower




By:     /s/ Henk Derksen            
Name: Henk Derksen
Title: Director




Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------





 
OTHER LOAN PARTIES:


BELDEN 1993 LLC




By:    /s/ Brian Anderson         
Name: Brian Anderson
Title: Secretary


GARRETTCOM, INC.




By:    /s/ Brian Anderson         
Name: Brian Anderson
Title: Secretary
 
 
 
BELDEN HOLDINGS, LLC




By:    /s/ Brian Anderson         
Name: Brian Anderson
Title: Secretary
 
 
 
BELDEN WIRE & CABLE COMPANY LLC




By:    /s/ Brian Anderson         
Name: Brian Anderson
Title: Secretary
 
 
 
CDT INTERNATIONAL HOLDINGS LLC




By:    /s/ Brian Anderson         
Name: Brian Anderson
Title: Secretary
 
 
 
GRASS VALLEY USA, LLC




By:    /s/ Brian Anderson         
Name: Brian Anderson
Title: Secretary








BELDEN FINANCE 2013 LP




By:    /s/ Brian Anderson         
Name: Brian Anderson
Title: Secretary













Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------




PPC BROADBAND, INC.




By: /s/ Brian Anderson
Name: Brian Anderson
Title: Secretary


VIA HOLDINGS I, INC.




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary


VIA HOLDINGS II, INC.




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary


TRIPWIRE, INC.




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary
BELDEN CANADA FINANCE 1 ULC




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary


BELDEN CANADA FINANCE 2 ULC




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary
GRASS VALLEY CANADA (f/k/a Miranda Technologies Partnership), by its partner
GRASS VALLEY CANADA PARTNER ULC




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary


Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------






GRASS VALLEY CANADA PARTNER ULC (f/k/a Miranda Technologies Partner ULC)




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary


GRASS VALLEY BROADCAST SOLUTIONS LIMITED (f/k/a Miranda Technologies Limited)




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary


PROSOFT TECHNOLOGY, INC.




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary


BELDEN WIRE & CABLE B.V.




By:     /s/ Brian Anderson        
Name: Henk Derksen
Title: Managing Director


GRASS VALLEY NEDERLAND B.V.




By:     /s/ John de Kok            
Name: John de Kok
Title: Director


THINKLOGICAL, LLC




By:     /s/ Brian Anderson        
Name: Brian Anderson
Title: Secretary






Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent




By:     /s/ Stephanie Lis            
Name: Stephanie Lis
Title: Authorized Officer


JPMORGAN CHASE BANK, N.A., TORONTO BRANCH




By:     /s/ Auggie Marchetti        
Name: Auggie Marchetti
Title: Authorized Officer




J.P. MORGAN EUROPE LIMITED




By:     /s/ Kennedy A. Capin        
Name: Kennedy A. Capin
Title: Authorized Officer


Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:     /s/ Matt Harbour        
Name: Matt Harbour
Title: Authorized Signatory




WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,
as a Lender




By:     /s/ David G. Phillips        
Name: David G. Phillips
Title: Senior Vice President Credit Officer, Canada
Wells Fargo Capital Finance Corporation Canada


WELLS FARGO BANK, NATIONAL ASSOCIATION (LONDON BRANCH),
as a Lender




By:     /s/ N B Hogg            
Name: N B Hogg
Title: Authorized Signatory


By:     /s/ T Saldanha            
Name: T Saldanha
Title: Authorized Signatory


Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Lender




By:     /s/ Javier Escobar        
Name: Javier Escobar
Title: Vice President and Director


Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:     /s/ Nicole Manies        
Name: Nicole Manies
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION,
Acting through its Canadian branch, as a Lender




By:     /s/ John P. Rehob        
Name: John P. Rehob
Title: Vice President & Principal Officer




Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------




GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender




By:     /s/ Chris Lam            
Name: Chris Lam
Title: Authorized Signatory




Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By:     /s/ Marvus Tarkington        
Name: Marcus Tarkington
Title: Director


By:     /s/ Dusan Lazarov        
Name: Dusan Lazarov
Title: Director




Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.

--------------------------------------------------------------------------------




HSBC BANK USA, N.A.,
as a Lender




By:     /s/ Meredith Philips        
Name: Meredith Philips
Title: Assistant Vice President








Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement
Belden Inc.